Exhibit 4.2 THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS WARRANT UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR (B) AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS. Right to Purchase up to 8,750,000 Shares of Common Stock of Rapid Link, Incorporated (subject to adjustment as provided herein) COMMON STOCK PURCHASE WARRANT No. Issue Date:October 31, RAPID LINK, INCORPORATED, a corporation organized under the laws of the State of Delaware (the“Company”), hereby certifies that, for value received, VALENS U.S. SPV I, LLC, or its assigns (the “Holder”), is entitled, subject to the terms set forth below, to purchase from the Company (as defined herein) at any time from and after the Issue Date of this Warrant, up to 8,750,000 fully paid and non-assessable shares of Common Stock (as hereinafter defined), $0.001 par value per share, at the applicable Exercise Price per share (as defined below).The number and character of such shares of Common Stock and the applicable Exercise Price per share are subject to adjustment as provided herein. As used herein the following terms, unless the context otherwise requires, have the following respective meanings: (a)Common Stock” means (i) the Company’s Common Stock, par value $0.001 per share; and (ii) any other securities into which or for which any of the securities described in the preceding clause (i) may be converted or exchanged pursuant to a plan of recapitalization, reorganization, merger, sale of assets or otherwise. (b)“Company” means Rapid Link, Incorporated and any person or entity which shall succeed, or assume the obligations of, Rapid Link, Incorporated hereunder. (c)“Exercise Price” means a price of $0.01 per share. (d)“Other Securities” means any stock (other than Common Stock) and other securities of the Company or any other person (corporate or otherwise) which the Holder at any time shall be entitled to receive, or shall have received, on the exercise of this Warrant, in lieu of or in addition to Common Stock, or which at any time shall be issuable or shall have been issued in exchange for or in replacement of Common Stock or Other Securities pursuant to Section 4 or otherwise. (e)“Security Agreement” means the Security Agreement dated as of March 31, 2008 among the Company, various Subsidiaries of the Company party thereto, the Holder, the other Lenders (as defined therein) from time to time party thereto and LV Administrative Services, Inc., as administrative and collateral agent for the Lenders (as defined therein), as amended, modified, restated and/or supplemented from time to time. (f)“Date of FMV Calculation” means the date that precedes the date on which the Exercise Notice is deemed delivered to the Company pursuant to Section 14 of this Warrant. 1.
